Citation Nr: 1545072	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  12-31 711	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for a right testicle condition.

2.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia (left knee disability).

3.  Entitlement to a rating in excess of 20 percent for right impingement syndrome (right shoulder disability).  

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability. 

5.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral pes planus. 

6.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for allergic rhinitis (previously claimed as sinusitis and allergic rhinitis). 

7.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right ankle disability.

8.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral shoulder, left knee, and right testicle disabilities.

9.  Entitlement to service connection for bilateral pes planus, to include as secondary to a service-connected left knee disability.

10.  Entitlement to service connection for allergic rhinitis.

11.  Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected left knee disability.

12.  Entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected right shoulder disability.

13.  Entitlement to service connection for an upper back disability, to include as secondary to service-connected bilateral shoulder and left knee disabilities.

14.  Entitlement to service connection for a right foot disability, other than pes planus, claimed as plantar fasciitis, arthritis of the foot, bunions, and heel spurs, to include as secondary to a service connected left knee disability. 

15.  Entitlement to service connection for a left foot disability, other than pes planus, claimed as plantar fasciitis, arthritis of the foot, bunions, and heel spurs, to include as secondary to a service connected left knee disability. 

16.  Entitlement to service connection for a sleep disorder (claimed as sleep apnea), to include as secondary to service-connected allergic rhinitis and right testicle disability.

17.  Entitlement to service connection for deep vein thrombosis (DVT), to include as secondary to an undiagnosed illness.

18.  Entitlement to service connection for a pulmonary embolism, to include as secondary to an undiagnosed illness.

19.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1973 to September 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2011 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Louisville, Kentucky and Columbia, South Carolina.

The Veteran testified at a hearing before the undersigned Veterans' Law Judge in April 2015.  A transcript of that proceeding has been associated with the claims file.

The issues of entitlement to service connection for night sweats, as secondary to a right testicle disability, and service connection for left ankle arthritis have been raised in July 2011 and July 2012 correspondences, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to increased ratings for the Veteran's service-connected right testicle, left knee, and right shoulder disabilities, entitlement to service connection for upper and low back disabilities, a right ankle disability, bilateral pes planus, bilateral foot disabilities, other than pes planus, a sleep disorder, DVT, a pulmonary embolism, and IBS are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for a low back disability, allergic rhinitis, a right ankle disability, and bilateral pes planus were last denied in an August 2009 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the final August 2009 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claims for entitlement to service connection for a low back disability, allergic rhinitis, a right ankle disability, and bilateral pes planus.

3.  Resolving any doubt in the Veteran's favor, his allergic rhinitis is related to active service. 

4.  Resolving any doubt in favor of the Veteran, his left shoulder impingement syndrome with osteoarthritis is related to his service-connected right shoulder disability.

CONCLUSIONS OF LAW

1.  The August 2009 rating decision denied the Veteran's claim for a right ankle disability, and denied his petition to reopen his claims for service connection for a low back disability, allergic rhinitis, and bilateral pes planus, is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence received since the final August 2009 rating decision is new and material; the criteria to reopen the claims for service connection for a low back disability, allergic rhinitis, a right ankle disability, and bilateral pes planus have been met.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

3.  The criteria for service connection for allergic rhinitis are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§3.102, 3.303, 3.310 (2015).

4.  The criteria for service connection for a left shoulder impingement syndrome with osteoarthritis are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

In this decision, the Board reopened the Veteran's claims for a low back disability, allergic rhinitis, a right ankle disability, and bilateral pes planus, and granted service connection for allergic rhinitis and left shoulder impingement syndrome with osteoarthritis, which constitutes a complete grant the Veteran's claims decided herein.  Therefore, no discussion of VA's duty to notify or assist is necessary.

New and Material Evidence Legal Criteria

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2015).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The United States Court of Appeals for Veterans Claims (Court) held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2015) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  

New Material Evidence Analysis

Service connection for a low back disability, pes planus, and allergic rhinitis were initially denied in a February 1994 rating decision, on the basis that there was no evidence that the Veteran's subjective low back symptoms were related to active service, that service connection could not be established for an acute and transitory allergic reaction which resolved with the removal of allergens, and that the Veteran's pre-existing pes planus was not aggravated by active service.  Although the Veteran was notified of this rating decision and his appellate rights, he did not appeal.  Additionally, new and material evidence in support of the claims was not received within the appeal period.  As such, the February 1994 rating decision became final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In January 2009, the Veteran filed a claim for a right ankle disability, and a petition to reopen his claims for a low back disability, pes planus, and allergic rhinitis.  An August 2009 rating decision found that there was no evidence that the Veteran had a right ankle disability that was related to service.  The August 2009 rating decision also denied the Veteran's petition to reopen his claims for a low back disability, pes planus, and allergic rhinitis, finding that new and material evidence had not been presented since the last final denial.  Although the Veteran was notified of this rating decision and his appellate rights, he did not appeal.  Additionally, new and material evidence in support of the claims was not received within the appeal period.  As such, the August 2009 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

Evidence received since the last final denial of the Veteran's claims in August 2009 includes additional private and VA treatment records, VA examination reports, the Veteran's testimony, and May 2015 nexus opinions from Dr. Goetz.  All the evidence is new, in that it was not previously of record at the time of the August 2009 rating decision.  Furthermore, the VA examination reports and Dr. Goetz's May 2015 nexus opinions are material because they diagnose the Veteran with chronic allergic rhinitis, a right ankle disability, low back degenerative disc disease, and address the relationship between the Veteran's current diagnoses and active service and / or between his current diagnoses and his other service-connected disabilities.  As this evidence goes to the previously unestablished elements for service connection, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  Therefore, the Veteran's claims of entitlement to service connection for a low back disability, sinusitis / allergic rhinitis, a right ankle disability, and bilateral pes planus are reopened.

Criteria for Service Connection

Service connection may be established for a disability resulting from a disease or injury in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection may also be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability). To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).

Allergic Rhinitis 

Private treatment records and an October 1993 VA examination report indicate that the Veteran is diagnosed with chronic allergic rhinitis.  Accordingly, the first Shedden element is met.  

With regard to the second Shedden element, evidence of an in-service disease, injury, or event, the Veteran's service treatment records (STR) document numerous reports of hay fever, nasal congestion, and other allergy symptoms.  Moreover, the Veteran was diagnosed with allergic rhinitis during service.  His allergic rhinitis was, inter alia, one of the reasons for his medical evacuation in July 1990.  Thus, the second Shedden element is met.  

As to the final element, nexus evidence, the record does not contain a conclusive nexus opinion relating the Veteran's in-service allergic rhinitis to his currently diagnosed chronic allergic rhinitis.  Nevertheless, the Board finds that when the entirety of the record is considered and weighed the evidence is in at least relative equipoise.  

An October 1993 VA examination report noted that the Veteran reported bouts of sneezing and copious clear rhinorrhea which were mild on a perennial basis, but moderately severe during the fall and spring.  The Veteran also reported post-nasal drip that was occasionally purulent.  He noted that he took an antihistamine decongestant.  After examining the Veteran, the examiner diagnosed the Veteran with classic moderately severe allergic rhinitis.  

Subsequent treatment records indicate ongoing treatment for allergic rhinitis and ongoing prescriptions for antihistamines and decongestants.  Additionally, in a May 2015 correspondence, the Veteran's current primary care provider, Dr. Goetz, stated that the Veteran had chronic allergic rhinitis, and that his STRs revealed multiple complaints of and treatment for recurrent sinusitis, sneezing, itchy eyes, and rhinorrhea during service.  It was noted that the Veteran was treated with antibiotic, decongestants, and nasal steroids.  Dr. Goetz opined that it was possible that these incidences were manifestations of the Veteran's allergic rhinitis.  

While Dr. Goetz's opinion is somewhat speculative, the Board nevertheless finds that the evidence is in at least relative equipoise.  Specifically, as noted above, the Veteran was diagnosed with allergic rhinitis during active service, was diagnosed with chronic allergic rhinitis within a month of his separation from active service, and private treatment records indicate ongoing treatment for allergic rhinitis.  

In light of the above evidence and resolving any doubt in the Veteran's favor, service connection for allergic rhinitis is warranted.  38 C.F.R. § 3.102 (2015).  See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Left Shoulder

The Veteran contends that his left shoulder disability is secondary to his service-connected right shoulder disability.   

VA examination reports and private treatment records indicate that the Veteran is diagnosed with left shoulder impingement syndrome with osteoarthritis.  Additionally, the Veteran is service-connected for a right shoulder disability.  Thus, the first and second Wallin elements are met.

Regarding the third element, nexus evidence establishing a connection between the Veteran's service-connected disability and his current left shoulder disabilities, there are conflicting nexus opinions of record.  A July 2013 VA examiner opined that the Veteran's left shoulder was less likely than not proximately due to or the result of his service-connected right shoulder disability.  In support, the examiner noted that there was no objective finding or medical evidence within medical literature to suggest that a disability in one joint would affect an opposite and noncontiguous joint.  

By contrast, in a May 2015 statement, Dr. Goetz opined that the Veteran's left shoulder impingement syndrome with osteoarthritis was at least as likely as not related to his service-connected right shoulder disability.  In support, Dr. Goetz explained that in his opinion the Veteran's service connected right shoulder caused overuse of his left shoulder, which contributed to his current left shoulder disability.  

After reviewing the competing medical opinions, the Board finds that the evidence is at least in relative equipoise.  Both opinions are somewhat conclusory and thus of limited probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (stating that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion...").  The July 2013 examiner failed to address the Veteran's May 2013 assertion that his service-connected right shoulder disability forced him to overuse his left shoulder as he compensated for his right shoulder disability.  By contrast, Dr. Goetz's May 2015 positive opinion, while somewhat conclusory, nevertheless contains sufficient rationale to be probative, and therefore sufficient to warrant service connection.  

Resolving any doubt in the Veteran's favor, service connection for left shoulder impingement syndrome with osteoarthritis is warranted.  38 C.F.R. § 3.102 (2015).  See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a low back disability is reopened.

New and material evidence having been received; the claim of entitlement to service connection for a right ankle disability is reopened.

New and material evidence having been received; the claim of entitlement to service connection for bilateral pes planus is reopened.

New and material evidence having been received; the claim of entitlement to service connection for allergic rhinitis is reopened.

Entitlement to service connection for allergic rhinitis is granted.  

Entitlement to service connection for left shoulder impingement syndrome with osteoarthritis is granted.


REMAND

Initially, the Board finds that there is outstanding evidence pertinent to the pending appeals.  Specifically, an October 1996 treatment record indicated that the Veteran had been treated for IBS by Dr. Ducker.  The record contains a January 2010 evaluation from Lowe's Therapy indicating that the Veteran's baseline was assessed and that his therapy goals were to decrease pain and increase range of motion and muscle strength.  Subsequent treatment records from Lowe's Therapy are not of record.  The most recent treatment record from Pee Dee Foot Care Center, dated in May 2013, indicated that the Veteran was scheduled for a follow-up appointment in 10 weeks which is not in the record.  Lastly, the Board finds that there are outstanding treatment records from Shaw Air Force Base.  At his hearing the Veteran's representative indicated that the Veteran had received his primary care treatment through Tricare at Shaw Air Force Base since 1996.  While the record contains treatment records from the 20th Medical Group at Shaw Air Force Base, those records do not date back to 1996.  Additionally, a September 2015 referral form indicated that the Veteran received treatment at Shaw Air Force base as recently as July 2015.  As the aforementioned records have not been associated with the claims file, on remand, reasonable efforts must be made to obtain all outstanding private treatment records pertinent to the Veteran's appeals.

With regard to the Veteran's increased rating claims for a right testicle disability, a right shoulder disability, and a left knee disability, the Board finds that contemporaneous VA examinations are necessary.  VA's duty to assist includes conducting a thorough and comprehensive medical examination, which includes providing a new medical examination when there is evidence of worsening.  Baker v. Derwinski, 2 Vet.App. 315 (1992); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  On his March 2015 VA Form 646, the Veteran's representative noted that the Veteran asserted that his disabilities had worsened and that he desired contemporaneous VA examinations to determine the severity of his disabilities.  At the April 2015 hearing the Veteran's representative again requested contemporaneous VA examinations.  In light of the Veteran's repeated assertions of worsening, the Board finds contemporaneous VA examinations are warranted. 

With regard to the Veteran's claims for DVT, a pulmonary embolism, a sleep disorder, and IBS, the Veteran asserts that these disabilities are related to an undiagnosed illness stemming from his service in the Persian Gulf.  A Persian Gulf Veteran is defined as one who served on active service in the Southwest Asia Theater of operations during the Gulf War, which is defined as August 2, 1990 to present.  38 C.F.R. §§ 3.2(i), 3.317(e)(1) (2015).  The Southwest Asia Theater of operations refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, and the Red Sea.  38 C.F.R. § 3.317(e)(2) (2015).  The record is unclear whether the Veteran had service in the Southwest Asia Theater of operations after August 2, 1990.  The Veteran's performance evaluation for the period of March 1990 to June 1992 indicate that his duties involved preparing and delivering war readiness spare kits to specific locations in the unit's mobile field support vehicle.  The performance evaluation did not indicate the Veteran's location during this period, but indicated that, at the time, the location was classified.  As the Veteran reports service in the Persian Gulf during Operation Desert Storm, further development is warranted to determine whether the Veteran served in the Persian Gulf, at any time after August 2, 1990.
With regard to the Veteran's claim for service connection for a pulmonary embolism and a sleep disorder, the record indicates that VA examinations were not provided.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifested during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Private treatment records indicate that the Veteran has been diagnosed with sleep disordered breathing and a pulmonary embolism.  The Veteran's STRs do not document treatment or diagnosis for a sleep disorder or a pulmonary embolism.  However, a March 1977 STR does document reports of and treatment for hemoptysis (coughing up blood).  Hemoptysis is a symptom associated with pulmonary embolisms.  Additionally, the Veteran has asserted that his sleep disorder is secondary to his service-connected right testicle disorder.  The Board finds that the Veteran has satisfied the "low" threshold set forth in McLendon for both claims.  Therefore, VA examinations are warranted to determine whether the Veteran's pulmonary embolism is etiologically related to active duty and whether his sleep disorder is etiologically related to his service-connected right testicle disability.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4) (2015).

With regard to the Veteran's claim for IBS, he was provided a VA examination in November 2011.  While the examiner opined that the Veteran's IBS was not related to any specific exposure during service in Southwest Asia, the examiner provided no rationale for that opinion, did not address the Veteran's in-service diarrhea, or opine whether the Veteran's IBS initially manifested during service, or was otherwise related to service.  Accordingly, the opinion is inadequate for adjudicating the claim.  

With regard to the Veteran's claims for service-connection for upper and lower back disabilities, the Veteran was provided a VA examination in July 2013.  The examiner opined that the Veteran's current upper and lower back conditions were less likely as not related to his service connected left knee.  He also opined that he could observe no connection between the Veteran's service-connected right shoulder disability and the Veteran's back conditions.  The Court has held that "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b) (2015).  See Allen v. Brown, 7 Vet. App. 439, 449 (1995).  Additionally, the examiner did not address whether either disability was directly related to active service.  Accordingly, the Board finds that the July 2013 back examination report is inadequate.

With regard to the Veteran's claim for a right ankle disability, the Veteran was provided VA examinations in February 2013 and June 2013.  The February 2013 examination report did not address the etiology of the ankle disability.  With regard to the June 2013 examination report, the examiner did not address whether the Veteran's right ankle disability was caused or aggravated by his service-connected left knee disability.  Accordingly, the examination reports are inadequate for adjudicating the claim.  

With regard to the Veteran's claims for bilateral pes planus and various bilateral foot disabilities, the Veteran was provided a VA examination in June 2013 and an addendum opinion was obtained in August 2013.  However, neither the examination report nor the addendum opinion is adequate for adjudicating the claims.  

The June 2013 examiner stated that the Veteran's pes planus, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury event or illness.  The examiner opined that the Veteran's pes planus likely progressed naturally as it would have had he not been in the military.  In so opining, the examiner did not address the January 1988 service treatment record indicating that the Veteran had bilateral first metatarsal pain, the October 1993 VA examination report indicating that the Veteran's pes planus required him to wear special shoes within a month of his discharge from active service, or the Veteran's assertions that his military issued steel toed shoes aggravated his pes planus.  As the examiner overlooked pertinent evidence and did not address whether the Veteran's pes planus was aggravated by his service-connected left knee disability, the June 2013 examination report is inadequate for adjudicating the Veteran's pes planus claim.  

In an August 2013 addendum opinion, another VA examiner opined that there was no objective evidence that would denote a specific event that would have aggravated the Veteran's pre-existing pes planus.  Therefore, it was less likely than not that the Veteran's pes-planus was aggravated beyond the natural progression by active service.  The examiner also opined that based upon the examiner's review of medical literature there was no structural relationship to the Veteran's service-connected knee disability that biomechanically would result in any of the claimed foot disabilities.  Therefore, it was less likely than not that the Veteran's foot disabilities were secondary to his right knee chondromalacia.  Initially, the Board notes that the Veteran is service-connected for a left knee disability, not a right knee disability.  Additionally, the examiner did not address the Veteran's assertion that pain from his left knee disability resulted in an altered and abnormal gait.  Finally, in stating that the Veteran's foot disabilities were not secondary to his right knee, it is unclear whether the examiner considered both prongs of secondary service-connection.  Accordingly, the August 2013 addendum opinion is inadequate for adjudicating the Veteran's pes planus and various bilateral foot disability claims.  

In remanding the above claims, the Board has not overlooked the May 2015 nexus statements by Dr. Goetz.  However, the Board finds Dr. Goetz's opinions concerning the Veteran's upper back, lower back, right ankle disability, and bilateral foot disabilities inadequate for adjudicating the claims.  Specifically, those opinions lack an adequate rationale, contain conflicting statements regarding the etiology of the Veteran's disabilities, or are based on inaccurate or incomplete factual premises.  Accordingly, notwithstanding Dr. Goetz's opinions, a remand for adequate etiological opinions is necessary. 



Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records dated from August 2012 to present.

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for any private treatment records related to his disabilities on appeal, to include outstanding treatment records from Dr. Ducker, Lowe's Therapy, Pee Dee Foot Center, 20th Medical Group at Shaw Air Force Base from 1996 to present, and any updated treatment records from Progressive Physical Therapy.  If any private records are identified, the RO must make 2 attempts to obtain the records, unless the first attempt demonstrates that further attempts would be futile.  If records are identified, but not obtained, the RO must inform the Veteran (1) of the records that were not obtained, (2) the steps taken to obtain them, (3) that the claim will be rated based on the evidence available, and (4) if the records are later submitted, the claim may be readjudicated.

3.  Take appropriate steps to determine whether the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right testicle disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any necessary diagnostic testing must be conducted.  All pertinent symptomatology and findings must be reported in detail.  The Veteran's symptoms should be evaluated in accordance with VA rating criteria.

A complete rationale must be provided for any opinion offered.

5.  Schedule the Veteran for a VA examination(s) to determine the current nature and severity of his service-connected right shoulder and left knee disabilities.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any necessary diagnostic testing must be conducted.  All pertinent symptomatology and findings must be reported in detail.  The Veteran's symptoms should be evaluated in accordance with the applicable VA rating criteria.

A complete rationale must be provided for any opinion offered.

6.  Schedule the Veteran for appropriate VA examination(s) to determine the nature and etiology of his IBS, pulmonary embolism, and any diagnosed sleep disorder.  The claims file and a copy of this remand must be available for review, and the examination report must reflect review of the claims file.  Any indicated diagnostic tests and studies should be accomplished.  Upon review of the record, the examiner is asked to address the following:

a.  Identify all applicable gastrointestinal and sleep disorders, to include IBS and sleep disordered breathing.  

b.  The examiner should state whether the Veteran's gastrointestinal symptoms, pulmonary embolism, and any diagnosed sleep disorder is consistent with a clinically known diagnosis, or is due to an undiagnosed illness(es).

c.  State whether it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed gastrointestinal disability began in service, was caused by service, or is otherwise related to active service.

In rendering the requested opinion, the examiner should specifically address the March 1997 service treatment record indicating treatment for diarrhea, any documented service in the Southwest Asia Theater of operations, and the Veteran's assertions regarding in-service environmental exposures. 

d.  State whether it is at least as likely as not (50 percent or greater degree of probability) Veteran's pulmonary embolism began in service, was caused by service, oris otherwise related to active service. 

In rendering the requested opinion, the examiner should specifically address the March 1997 service treatment record indicating treatment for hemoptysis, the Veteran's service in the Southwest Asia Theater of operations prior to August 2, 1990, and, if corroborated, his service there during the Persian Gulf War.

e.  State whether it is at least as likely as not (50 percent or greater degree of probability) any diagnosed sleep disorder, to include sleep disordered breathing, began in service, was caused by service, or is otherwise related to active service. 

f.  State whether it is at least as likely as not (50 percent probability or greater) that any diagnosed sleep disorder, to include sleep disordered breathing, is caused or aggravated by the Veteran's service-connected right testicle disability or any other service-connected disability.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be given for any opinion provided.

7.  Schedule the Veteran for a VA examination(s) to determine the nature and etiology of any upper or lower back disability.  The claims file and a copy of this remand must be available for review, and the examination report must reflect review of the claims file.  Any indicated diagnostic tests and studies should be accomplished.  Upon review of record, the examiner should address the following:

a.  Identify all applicable upper and lower back disabilities, to include degenerative disc disease of the cervical and lumbar spine, and lumbar spondylosis.

b.  State whether it is at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed upper or lower back disability began in service, was caused by service, or is otherwise related to active service.

In so opining, the examiner should address the September 1993 separation examination, which noted the Veteran reported recurring low back pain and the Veteran's assertions regarding ongoing back pain since service.

The examiner should also address the Veteran's assertion regarding the effects of in-service physical training, long periods of standing in military issued steel-toe boots, and his participation in football.

c.  State whether it is at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed upper or lower back disability was caused or aggravated (permanently worsened beyond the natural progression of the disease) by any of the Veteran's service-connected bilateral shoulder, left knee, or right testicle disabilities. 

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale should be given for any opinion provided.
8.  Schedule the Veteran for a VA examination(s) to determine the nature and etiology of his right ankle and bilateral foot disabilities.  The claims file and a copy of this remand must be available for review, and the examination report must reflect review of the claims file.  Any indicated diagnostic tests and studies should be accomplished.  Upon review of record, the examiner should address the following:

a.  Identify all applicable right ankle and bilateral foot disabilities, to include right ankle arthritis, pes planus, plantar fasciitis, arthritis of the foot, bunions, and heel spurs.  

In rendering the above requested opinions, the examiner should reconcile his or her opinion with the diagnoses of record.  

b.  State whether it is at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed foot or ankle disability, other than pes planus, began in service, was caused by service, or is related to active service.

In so opining, the examiner should address the January 1988 STR indicating that the Veteran reported bilateral first metatarsal pain and the Veteran's assertion regarding the effects of in-service physical training, long periods of standing in military-issued steel-toe boots, and his participation in football.

c.  State whether the Veteran's pre-existing bilateral moderate pes planus, which was noted on his induction examination, increased in severity during active service.
d.  If the examiner finds that the Veteran's preexisting bilateral pes planus increased in severity during active service, opine whether any increase was clearly and unmistakably due to the natural progress of the disability (i.e. it was clearly and unmistakably not aggravated).

The examiner is instructed that a finding that is clear and unmistakable requires that the evidence be obvious, manifest, and undebatable.  See Cotant v. Principi, 17 Vet. App. 116 (2003).

In so opining, the examiner should address the January 1988 STR indicating that the Veteran reported bilateral first metatarsal pain, the October 1993 VA examination report indicating that the Veteran's pes planus required special shoes within a month of the Veteran's discharge from active service, and the Veteran's assertion regarding the effects of in-service physical training, long periods of standing in military issued steel-toe boots, and his participation in football.

e.  State whether it is at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed foot or right ankle disability, to include pes planus, was caused or aggravated (permanently worsened beyond the natural progression of the disease) by the Veteran's service-connected left knee disability.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.
In rendering the requested opinions, aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale should be given for any opinion provided.

10.  Finally, readjudicate the claims.  If any benefit remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an appropriate period for response.  Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


